Order entered July 1, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00373-CV

                         KEN-DO CONTRACTING, L.P., Appellant

                                               V.

   F.A. BROWN'S CONSTRUCTION, LLC, D/B/A BROWN CONSTRUCTION AND
              BROWN'S CONCRETE CONSTRUCTION, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-09249

                                           ORDER
       The reporter’s record in this case is overdue. By postcard dated May 9, 2016, we notified

the official court reporter for the 134th Judicial District Court that the reporter’s record was

overdue. We directed the court reporter to file the record within thirty days. To date, we have

not received any response.

       Accordingly, we ORDER Court Reporter Vielica Dobbins to file, within FIFTEEN

DAYS of the date of this order, either (1) the reporter’s record; (2) written verification no

hearings were recorded; or (3) written verification that appellant has not paid for or made

arrangements to pay for the record. We notify appellant that if we receive verification it has not
requested the record or has not paid for or made arrangements to pay for the record, we will

order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Vielica

Dobbins, Official Court Reporter, 134th Judicial District Court.




                                                    /s/     CRAIG STODDART
                                                            JUSTICE